Citation Nr: 0215899	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-15 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-concussion 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of 
injury to the hands.  

(The issue of entitlement to service connection for psoriasis 
will be addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The appellant served on active duty from March 1954 to May 
1954, had active duty for training from May 1957 to November 
1957, and served on active duty from April 1958 to March 
1961, and from January 1962 to August 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1998 and July 1999 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In a December 
1999 decision, the Board: 1) denied service connection for 
psoriasis; 2) denied an increased rating for post-concussion 
headaches; and 3) remanded an appeal for a compensable 
evaluation for residuals of injury to the hands.  This third 
issue was in Remand status.  In a joint Remand issued in 
February 2001, the Court of Appeals for Veterans Claims 
(hereinafter Court) vacated the Board's decision as to the 
first two issues.  The Board promulgated a remand in August 
2001 in compliance with the Court's order.

The Board is undertaking additional development on claim of 
entitlement to service connection for psoriasis pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran's post-concussion headaches are manifested by 
no more than 6 occurrence per month and no objective findings 
on examination.  

2.  The VA examiner was unable to identify hand / wrist 
pathologies that he could definitely state that were 
etiologically related to the inservice injury to the hands, 
wrists and the examiner was unable to find clear-cut 
functional impairment, therefore, related to the inservice 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-concussion headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, Part 4, § 4.124a, Diagnostic Code 8199, 
8100 (2002).  

2.  The criteria for a compensable rating for residuals of 
injury to the hands have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5299, 5215 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The September 2001 RO letter informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in May 1998 and March 2000.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

I.  Post-Concussion Headaches  

The veteran's service connected post-concussion headaches is 
currently rated as 10 percent disabling, under Diagnostic 
Codes 8199 and 8100.  Diagnostic Code 8199 is used to 
identify miscellaneous disabilities that are not specifically 
listed in the Schedule for Rating Disabilities (Schedule), 
but are rated by analogy to similar disabilities under the 
Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  Diagnostic 
Code 8100 is used to rate migraine headaches.  Migraines with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrants a 10 percent rating.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months warrant a 
30 percent evaluation.  Migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a (2002).  

VA outpatient treatment records dated January 1997 to May 
1998 reflect that the veteran was seen for chronic headaches 
in August 1997 and February 1998.  The veteran was seen in 
February 1998 for "variants of a migraine without mention of 
intractable migraine; cluster headache."  Sertraline was 
noted to help with headaches.  

At the May 1998 VA examination the veteran reported constant 
headaches while awake.  The severity of the headache 
fluctuates.  The pain was band-like in distribution, 
beginning in the frontal areas and radiating over the 
temporal areas and down the back of his neck.  He described a 
tight band-like squeezing and pressure-like sensation.  The 
veteran did not describe throbbing pain, vomiting, 
photophobia, nor any focal neurological symptoms.  He said 
that this headache briefly incapacitates him for 5-10 minutes 
about three times a week when his is forced to sit down and 
rest.  He takes Motrin for the pain.  On objective 
examination pupils were equal and reactive to light.  Visual 
fields and extraocular movements were full.  There was no 
papilledema, no facial weakness nor sensory loss.  Gag reflex 
was intact and there was no tongue weakness.  The impression 
was posttraumatic headaches.  Neurological examination was 
within normal limits.  

VA outpatient treatment record dated August 1998 reflect that 
the veteran was again seen for "classical migraine w/o 
[without] mention of intractable migraine."  It was noted 
that the veteran was taking Sertraline for relief and had 
been doing well.  Headaches were described as controlled with 
Sertraline in August 1998.  In September 1998 showed that the 
veteran complained of severe headache present for the past 
one and one half months.  He was scheduled for a neurology 
appointment.  In November 1998, the veteran reported that his 
headaches were managed well with Zoloft and that he was 
satisfied with the current situation.  The assessment was 
atypical headache, continue Zoloft.  

At the January 1999 RO hearing the veteran testified that the 
headache frequency was now constant and that they were very 
severe in nature.  He indicated that he sought treatment from 
the VA neurology clinic about 3 times a year.  He reported 
that headaches interfered with employment.  He testified that 
he last worked full-time 7 years earlier (1992) in pest 
control.  He alleged that he lost 3 weeks from work during 
his last 12 months of full-time employment.  The veteran 
reported that he voluntarily left his full-time employment 
because of a dispute regarding his disability.  He stated 
that he thereafter worked part-time, 3 to 4 hours a day, for 
his son-in-law.  This work included cleaning-up yards and 
hauling materials away from building sites.  He reported that 
his headaches do not interfere with this work because it's 
outside work although he has shown up at work with a 
headache.  He denied lost time from work due to headaches, 
although he reported interference with sleep due to 
headaches.  He reported that the light flickering of 
television bothers his headaches, as well as, the fluorescent 
lights at his church.  The veteran described his headaches as 
band-like pain accompanied by nausea and light sensitivity 
(photophobia).  He claimed that headaches interfered with his 
schooling.  He denied any current employment, and stated that 
he quit his part-time work because of his hands.  On 
questioning from the hearing officer, the veteran reported 
that he had headaches of such severity that he has had to lay 
down and close his eyes for 1/2 to 1 hour or more, 5 to 6 
times a month.  He reported seeing an aura with headaches.  

VA outpatient treatment record, dated January 1999, showed 
that the veteran was still having headaches episodically.  He 
was still followed by Neurology - taking all Rx's as 
prescribed."  Clinical findings were unremarkable.  The 
assessment was chronic headaches.  In May 1999 the veteran 
continued to have severe headaches intermittently, he usually 
took coated aspirin for this but did not get any relief from 
the aspirin.  In February 2000 the veteran continued to have 
headaches.  In July 2001 the veteran returned to the clinic 
for follow up on headaches.  He was having persistent 
headaches that were not being relieved with the ibuprofen.  
The headaches were located in the temples and radiate to the 
back of his head.  He reported that it felt like a band.  The 
assessment included headaches not controlled with Motrin.  In 
December 2001 the veteran stated that his headaches were 
unchanged and unrelieved with Motrin therapy.  In February 
2002 the neurological examination was grossly non-focal.  In 
April 2002 the veteran reported that his headaches were still 
bothersome.  

After reviewing the entire record, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for post-concussion headaches.  The evidence does show that 
the veteran has daily headaches and severe episodes, 
described as a tight band-like squeezing and pressure-like 
sensation.  The assigned 10 percent rating reflects the 
current disability picture.  Neurological examinations have 
been normal.  Objective evidence of completely prostrating 
and prolonged attacks has not been presented.  Furthermore, 
there is no objective evidence of severe economic 
inadaptability.  At the January 1999 RO hearing the veteran 
testified that his headaches do not interfere with this work 
and stated that he quit his part-time work because of his 
hands.  Consequently, this evidence does not suggest that the 
veteran's post-concussion headaches are of such frequency and 
intensity to be considered characteristic-prostrating attacks 
as required for a 30 percent rating under Diagnostic Code 
8100.  Under such circumstances, an increased evaluation for 
service-connected post-concussion headaches is not warranted.  

Accordingly, no more than a 10 percent rating is warranted 
for the service-connected post-concussion headaches.  In this 
regard the evidence is not in equipoise, but is against a 
higher rating.  Thus the benefit of the doubt cannot be 
applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

II.  Residuals of Injury to the Hands  

The veteran's service connected residuals of injury to the 
hands is currently rated as 0 percent disabling, under 
Diagnostic Codes 5299 and 5215.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2002).  Diagnostic Code 5299 applies 
to disabilities of the musculoskeletal system that are not 
specifically accounted for in the Rating Schedule, but can be 
rated by analogy to a similar specified disability code.  See 
38 C.F.R. §§ 4.20, 4.27 (2002).  Limitation of motion of the 
wrist is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  The criteria for a 10 percent disability evaluation is 
met when either limitation of palmar flexion is limited to in 
line with the forearm or dorsiflexion is limited to less than 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  
The average normal ranges of motion of the wrist are 
dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  
38 C.F.R. § 4.71, Plate I (2002).  

At the May 1998 VA examination the hand examination was 
perfectly normal.  The veteran could touch the palmar crease 
with all fingers.  He had excellent grip bilaterally.  There 
was no deformity of the fingers.  

At the March 2000 V examination the veteran reported that he 
had pain in the right hand when doing a single lift.  The 
pain occurred along the dorsum for the hand.  The left hand 
was painful, particularly in the distal forearm.  The veteran 
ranked it as 11 using 10 as a base.  Squeezing hurt his 
forearm on the left.  His right wrist showed a range of 65 
degrees dorsiflexion, 70 degrees palmar flexion, 20 degrees 
radial deviation, 40 degrees ulnar deviation.  He had pain at 
the extremes of these ranges.  The left wrist showed a range 
of 40 degrees ulnar deviation, 25 degrees radial deviation, 
50 degrees dorsiflexion, and 60 degrees palmar flexion.  The 
examiner anticipated a patient in the veteran's age group to 
be capable of 80 degrees flexion, 70 degrees extension, 20 
degrees radial deviation, ulnar deviation of 45 degrees.  
There was some knobby prominence at the metacarpal / carpal 
articulation in the thumb of both hands, more severe on the 
left than the right.  

With regard to the hands, he had excellent pinch, hook, and 
grasp, although on strength testing the veteran did not make 
the final power grip that one would expect with his muscle 
development.  The veteran had excellent pinch apposition to 
all fingers with the thumb.  The tips of the fingers contact 
the palm in the appropriate place.  The examiner could detect 
no loss of range of motion in the interphalangeal or 
metacarpophalangeal articulation.  Passive movement in the 
metacarpal / carpal articulation in the thumb on both sides 
was painful, particularly on the left side.  Some pain 
radiated into the forearm on the left.  The veteran had no 
loss of sensation in the hand.  

X-ray views of the right hand revealed radial ulnar joint 
spurring with an osseous periarticular body, noted 1-2-mm in 
size.  There was an elongation in the styloid process of the 
ulna.  Spurring was present in the thumb carpal / metacarpal 
articulation.  X-rays of the writs showed a radial shift to 
the carpal components with spurring on the dorsal and volar 
aspect and the proximal portion of the semilunaris.  The left 
hand and wrist show spurring that is quite marked at the 
metacarpal / carpal articulation of the thumb.  There was 
patchy demineralization of the distal phalanges.  Bony 
spurring was present at the base of the index metacarpal, and 
the wrist showed patch demineralization in the distal radius.  
The impressions were right hand degenerative arthritis with 
some joint space loss at the thumb, carpal and metacarpal 
articulation, right wrist elongation of the ulnar styloid, 
degenerative spurring of the radial ulnar joint, radial 
carpal shift, spurring in the semilunaris, left hand, marked 
degenerative spurring metacarpal / carpal thumb with loss of 
joint space, spurring index carpal / metacarpal space, left 
wrist, demineralization distal radius.  

The examiner commented that the claims folders were reviewed 
as stated in the Board's remand and that the post service 
treatment was reviewed.  It was noted, however, there was a 
conflict between the history given by the veteran and that 
the examiner was able to find on record review.  The examiner 
was unable to identify hand / wrist pathologies that he could 
definitely state that were etiologically related to the 
inservice injury to the hands, wrists and the examiner was 
unable to find clear-cut functional impairment, therefore, 
related to the inservice injury.  The veteran had limitation 
of the range of motion.  These were not accompanied by muscle 
spasm or swelling, but the veteran did complain of pain on 
maximum effort and his forceful gripping seemed to be 
impaired because of pain.  

The examiner opined that the limitation of motion that was 
present and the pain were due to the described degenerative 
changes that were noted in the above x-rays.  The examiner 
was unable to take the present findings and because of the 
nature of them, logically attribute them to the inservice 
injury.  The veteran's combination of factors in the hands 
would impair normal excursion, strength performance and even 
speed and coordination or endurance of the findings within 
the joint and also because of the findings in the skin 
lesions.  The veteran would logically have less movement than 
normal because of these combinations of physical findings, 
also would have weakened movement, excessive fatigability, 
would present at times incoordination and pain on movement.  
The examiner was unable to establish swelling, deformity or 
atrophy of disuse.  

Although the veteran has pain and limitation of wrist motion 
the VA examiner was unable to identify hand / wrist 
pathologies that he could definitely state that were 
etiologically related to the inservice injury to the hands 
and wrists and the examiner was unable to find clear-cut 
functional impairment, therefore, related to the inservice 
injury.  Thus, based on this opinion the Board finds that a 
compensable evaluation for residuals of injury to the hands 
is not warranted.  

The Board has considered the application of other Diagnostic 
Codes; however, none seem applicable.  Diagnostic Codes 5214 
and 5216 through 5219 require ankylosis, which has not been 
demonstrated in this case.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"pain on movement, swelling, deformity, or atrophy on disuse" 
in addition to "instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing", incoordination, and excess fatigability), and 4.59 
(minimum compensable evaluation warranted for painful motion 
with joint pathology) in this case.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the VA examiner was 
unable to take the present findings and because of the nature 
of them, logically attribute them to the inservice injury.  
For these reasons, a higher evaluation is not warranted based 
on 38 C.F.R. §§ 4.40, 4.45, or 4.59 (2002).  

Because the preponderance of the evidence is against any 
higher evaluation, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  


ORDER

A rating in excess of 10 percent for post-concussion 
headaches is denied.  

A compensable rating for residuals of injury to the hands is 
denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

